Exhibit 10.13

﻿

Amendment No. 4

To the

LINCOLN NATIONAL CORPORATION

DEFERRED COMPENSATION &

SUPPLEMENTAL/EXCESS RETIREMENT PLAN

﻿

Amended and Restated Effective December 31, 2013

﻿

﻿

The Lincoln National Corporation Deferred Compensation & Supplemental/Excess
Retirement Plan (the “Plan”) is amended effective January 1, 2018, except as
otherwise provided, by:

﻿

1.



Amending Section 7.2(b)(iii) of the Plan in its entirety, effective as of
January 1, 2019, to read as follows: 

﻿

“(iii)it may not push the Participant’s Benefit Commencement Date past the year
the Participant attains age 80.” 

﻿

2.



Amending Section 7.4 of the Plan in its entirety, effective as of January 1,
2019, to read as follows:

﻿

“7.4Distributions Upon Death.  In the event of a Participant’s death, the
Valuation Date for the Participant’s Account will be the date of the
Participant’s death.  If payment of the Participant’s Account has not commenced
as of the date of the Participant’s death, the Participant’s Account will be
paid to the Participant’s Beneficiary in a cash lump sum as soon as
administratively practicable after the Valuation Date, but in no event later
than 90 days after the Valuation Date.

﻿

Notwithstanding the foregoing, in the event the Participant dies prior to
January 1, 2019 but after distribution of a portion of the Participant’s Account
has commenced in the form elected by the Participant pursuant to Section 7.2
above, that portion of the Account shall continue to be paid to the
Participant's Beneficiary in the distribution form already begun, provided
however that in the event of the Beneficiary’s death prior to full payment of
the Participant’s Account to such Beneficiary, any remaining Account balance
shall be valued as of the date of the Beneficiary’s death and shall be paid in a
lump sum to the Beneficiary’s estate within 90 days after the date of the
Beneficiary’s death. 

﻿

Notwithstanding the foregoing, in the event the Participant dies after December
31, 2018 and, as of the date of the Participant’s death, distribution of a
portion of the Participant’s Account has commenced in the form elected by the
Participant pursuant to Section 7.2 above, any remaining Account balance shall
be valued as of the date of the Participant’s death and shall paid in a lump sum
to the Participant’s Beneficiary within 90 days after the date of the
Participant’s death. 

﻿





1

 

 

--------------------------------------------------------------------------------

 

A Participant shall designate his Beneficiary in accordance with procedures
established by the Benefits Administrator.  In the event that a Participant dies
prior to his or her Benefit Commencement Date and has not properly designated a
Beneficiary, or if no designated Beneficiary is living on the date of
distribution, such amount shall be distributed to (i) the Participant’s spouse;
(ii) if no spouse, to the Participant’s child or children in equal share (with
the share of any deceased child distributed among descendants of that child);
(iii), if none of the above, to the Participant’s parents in equal shares or the
entire amount to the Participant’s surviving parent; (iv) if none of the above,
to the Participant’s sibling(s) in equal share; and (v) if none of the above, to
the executor or administrator of the Participant’s estate.”

﻿

3.



Amending Section 7.10 of the Plan in its entirety, effective January 1, 2019, to
read as follows:

﻿

“7.10Hardship Withdrawals. 

﻿

(a) Hardship Withdrawals Taken Prior to 2019.  Any Compensation Deferral
Agreement in effect for a Participant taking a Hardship withdrawal from this
Plan or the 401(k) Plan shall be automatically revoked under this Plan for the
remainder of the calendar year.  In addition, the Participant shall be
prohibited from entering into a Compensation Deferral Agreement under this Plan
during the calendar year immediately after the calendar year in which the
Hardship withdrawal occurred.  Only Accounts with Elective Deferrals and
associated Matching Contributions are eligible for withdrawal upon the
occurrence of a Hardship, provided the rules of Code section 409A are met for
such a withdrawal.

﻿

(b)Hardship Withdrawals Taken After 2018.  Any Compensation Deferral Agreement
in effect for a Participant taking a Hardship withdrawal from this Plan shall be
automatically revoked under this Plan for the remainder of the calendar
year.  Only Accounts with Elective Deferrals and associated Matching
Contributions are eligible for withdrawal upon the occurrence of a Hardship,
provided the rules of Code section 409A are met for such a withdrawal.” 

﻿

4.



Amending Section 10.12(b)(ii) of the Plan in its entirety to read as follows: 

﻿

“(ii)Valuation.  The lump sum shall be valued within a reasonable period of time
prior to the date that the payment to the alternate payee is actually issued by
the Plan.” 

﻿

5.



In all other respects, said Plan shall remain in full force and effect.

﻿





2

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the President and Chief Executive Officer of the Company has
executed this Amendment this 19th day of December 2018.  

﻿

LINCOLN NATIONAL CORPORATION

﻿

/s/ Dennis R. Glass

By:  Dennis R. Glass

Its:   President and Chief Executive Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



3

 

 

--------------------------------------------------------------------------------